Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00847-CV

                             Joe MINIHAN and Sharon Minihan,
                                           Appellants
                                               v.
                     Martin O’NEILL, and Suzanne O’Neill, Individually,
                   and as Executrix of the Estate of Richard Wayne Bendele,
                                           Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                          Honorable James L. Rex, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellees Martin O’Neill, and Suzanne O’Neill, Individually,
and as Executrix of the Estate of Richard Wayne Bendele, recover their costs of appeal from
Appellants Joe Minihan and Sharon Minihan.

       SIGNED January 29, 2020.


                                               _____________________________
                                               Irene Rios, Justice